United States Court of Appeals
      for the Federal Circuit
                ______________________

   APPLE INC., A CALIFORNIA CORPORATION,
                Plaintiff-Appellant

                           v.

 SAMSUNG ELECTRONICS CO., LTD., A KOREAN
   CORPORATION, SAMSUNG ELECTRONICS
  AMERICA, INC., A NEW YORK CORPORATION,
 SAMSUNG TELECOMMUNICATIONS AMERICA,
    LLC, A DELAWARE LIMITED LIABILITY
                  COMPANY,
              Defendants-Appellees
             ______________________

                      2014-1802
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 5:12-cv-00630-LHK,
Judge Lucy H. Koh.
                 ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

   Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
  MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
          HUGHES, and STOLL, Circuit Judges.
2               APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.



PER CURIAM.
                        ORDER
    Appellees Samsung Electronics Co., Ltd. and Samsung
Electronics America, Inc. filed a petition for rehearing en
banc. A response to the petition was invited by the court
and filed by appellant Apple Inc. The petition and response
were first referred to the panel that heard the appeal and a
majority of the panel granted the petition for the limited
purpose of amending the court’s opinion. Thereafter, the
petition, response, and amended opinions were sent to the
en banc court.
    IT IS ORDERED THAT:
    (1) The petition for rehearing en banc is denied.
    (2) The mandate of the court will issue on December
23, 2015.
                                     FOR THE COURT

December 16, 2015                    /s/Daniel E. O’Toole
   Date                              Daniel E. O’Toole
                                     Clerk of Court